Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claim 7 is the inclusion of the limitation, “augment a compute kernel of the compute accelerator workload to be an augmented compute kernel comprising instructions that increment an execution counter at a plurality of artificial halting points inserted into the compute kernel; execute the compute accelerator workload comprising the augmented compute kernel on a plurality of candidate hosts to select a destination host for the compute accelerator workload; select the destination host from the plurality of candidate hosts based at least in part on a plurality of efficiency metrics corresponding to execution of the compute accelerator workload on the plurality of candidate hosts” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 7.
The primary reason for the allowance of the Claim 14 is the inclusion of the limitation, “augmenting a compute kernel of a compute accelerator workload to be an augmented compute kernel comprising instructions that increment an execution counter at a plurality of artificial halting points of the augmented compute kernel; executing the compute accelerator workload on a plurality of candidate hosts to select a destination host for the compute accelerator workload; determining a plurality of efficiency metrics corresponding to the plurality of candidate hosts, a respective efficiency metric being determined based at least in part on at least one performance counter comprising the execution counter incremented by the augmented compute kernel during execution of 
Newly cited Mcclure (US 2019/0361724) discloses “a conditional halting point is inserted within each loop, at the start of the loop. A “halting point” or “conditional halting point,” as used herein, consists of three elements, each of which is explained further below: (1) a bookmark (e.g., a program counter) within offline register file” (paragraph [0049]).
Newly cited Mcclure (US 2019/0361732) discloses “a conditional halting point is inserted within each loop, at the start of the loop. A “halting point” or “conditional halting point,” as used herein, consists of three elements, each of which is explained further below: (1) a bookmark (e.g., a program counter) within offline register file” (paragraph [0049]).

Each of prior arts of the records teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 8-13 and 15-20 depending on claims 7 and 14 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/10/2022